NOT RECOMMENDED FOR PUBLICATION
                                      File Name: 10a0214n.06

                                                   No. 08-4640
                                                                                                         FILED
                                 UNITED STATES COURT OF APPEALS                                      Apr 07, 2010
                                      FOR THE SIXTH CIRCUIT                                   LEONARD GREEN, Clerk

UNITED STATES OF AMERICA,                              )
                                                       )
         Plaintiff/Appellee,                           )        ON APPEAL FROM THE UNITED
                                                       )        STATES DISTRICT COURT FOR THE
v.                                                     )        SOUTHERN DISTRICT OF OHIO
                                                       )
PETE NECHOVSKI,                                        )        OPINION
                                                       )
         Defendant/Appellant.                          )
                                                       )


         Before: BOGGS and GILMAN, Circuit Judges; and McCALLA, Chief District Judge.*

         JON P. McCALLA, Chief District Judge. Defendant-appellant Pete Nechovski appeals

the jury verdict finding him guilty of conspiracy to possess with the intent to distribute cocaine in

violation of 21 U.S.C. § 846. Defendant Nechovski appeals the verdict on the basis that there was

insufficient evidence for the jury to find him guilty beyond a reasonable doubt. For the reasons set

forth below, the judgment of the district court is AFFIRMED.

                                                           I.

A.       Procedural History

         On June 7, 2007, a federal grand jury for the Southern District of Ohio returned an indictment

charging Defendant Pete Nechovski (“Defendant”) with conspiracy to possess with intent to

distribute over 500 grams of cocaine in violation of 21 U.S.C. § 846 (“Count One”). Defendant was



         *
           The Honorable Jon Phipps McCalla, United States Chief District Judge for the W estern District of Tennessee,
sitting by designation.
No. 08-4640
United States v. Nechovski

subsequently arrested on June 27, 2007. The indictment was superseded on October 11, 2007. In

addition to Count One, Defendant was charged with being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (“Count Two”) and being a felon in possession

of ammunition, also in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (“Count Three”). On

January 14, 2008, Defendant filed a motion to sever Count One from Counts Two and Three for trial

purposes. The district court granted Defendant’s motion. A jury trial on Count One commenced on

Monday, August 4, 2008. On Thursday, August 7, 2008, the jury returned a verdict of guilty.

B.     Factual Background

       This case stems from a Drug Enforcement Administration (“DEA”) investigation into the

illegal distribution of narcotics in southeastern Ohio. During the course of the investigation, DEA

Special Agent Matt Heufelder developed a confidential informant (“CI”) who agreed to assist the

DEA and the Columbus Police Department in the purchase of cocaine. (D.E. 99 at 43.) The CI told

Agent Heufelder that he knew a man in Tennessee, identified only as “Brent,” who knew a potential

supplier of cocaine in Ohio. The potential supplier of cocaine was a tattoo artist from Columbus,

Ohio named Arthur Shawn Jarrell. In February 2007, the CI arranged a meeting with Jarrell at a

Waffle House restaurant on the east side of Columbus. Also present at the meeting was undercover

Columbus Police Detective Charles Joyce.

       Jarrell arrived to the meeting driving a gray GMC Suburban. At this meeting, Detective

Joyce purchased two ounces of cocaine from Jarrell for $1,500.00. After the transaction was

complete, Detective Joyce inquired into the possibility of purchasing kilogram quantities of cocaine.



                                                -2-
No. 08-4640
United States v. Nechovski

Jarrell told Detective Joyce that “his partner” had access to kilogram quantities of cocaine and that

he could have the cocaine available for delivery within a couple of days if needed.

       In March 2007, Jarrell contacted the CI and indicated that he had kilogram quantities of

cocaine for sale. During the conversation, the CI agreed to a purchase a kilogram of cocaine for

$23,500.00. On March 9, 2007, the CI met Jarrell at the same Waffle House as the initial meeting

to complete the transaction. Upon arrival, Jarrell notified the CI that he did not have the cocaine in

his possession because he did not want to bring the cocaine without first receiving the money.

Detective Joyce and another undercover police officer subsequently arrived at the Waffle House with

the money. Detective Joyce, however, informed Jarrell that he would not hand over the money until

he was in possession of the cocaine. At this point, Jarrell informed Detective Joyce that he was

going to visit “his source” of the cocaine and ask whether the source would release the cocaine

without payment in hand. Jarrell indicated that if his source was amenable to this request, the

meeting would reconvene in a nearby Bob Evans restaurant parking lot.

       Jarrell left the Waffle House parking lot and was followed by DEA Agent Scott Waugaman

to an apartment complex located at 2526 Burgundy Lane in Columbus. Once Jarrell reached the

entrance to the apartment complex, Agent Waugaman withdrew and maintained surveillance on the

perimeter of the complex. Agent Waugaman radioed DEA Agent Leann Bakr and directed her to

reestablish surveillance of Jarrell within the apartment complex.

       By the time Agent Bakr entered the apartment complex, the gray Suburban that Jarrell was

driving was parked in front of the garage door to one of the individual apartments. Agent Bakr

testified that there were at least three apartments, each with a separate garage. The living area of

                                                 -3-
No. 08-4640
United States v. Nechovski

each apartment is located directly above the garage; therefore, access to the front door required

climbing a staircase. Since Agent Bakr did not see Jarrell exiting the Suburban nor did she see

which apartment Jarrell entered, she parked her vehicle in a position to see both the gray Suburban

and the front door of the apartment directly above the Suburban. After approximately fifteen

minutes, Agent Bakr observed an individual exit the apartment under surveillance and enter the gray

Suburban. Agent Bakr was unable to identify the individual at this time. Once the gray Suburban

exited the apartment complex, a separate unit picked up surveillance of the gray Suburban while

Agent Bakr maintained her position within the apartment complex.

       At some point after Agent Waugaman parked his vehicle outside the apartment complex, he

received radio notification that a different vehicle was leaving the complex. Agent Waugaman

testified that he observed a green mid-sized sedan exit the apartment complex and that he initiated

a tail of the vehicle. Agent Waugaman described the individual driving the green sedan as a white

male with a bald head. According to Agent Waugaman, although it was dark outside, he was able

to see the individual inside the green sedan because his “headlights were shining directly inside the

vehicle.” After Defendant was arrested at his home on June 27, 2007, Agent Waugaman was at the

scene and later testified that Defendant was the driver of the green mid-sized sedan that he observed

leaving the apartment complex on the evening of March 9, 2007.

       Agent Waugaman followed the vehicle for only a short period until he was called back to the

apartment complex at 2526 Burgundy Lane. Prior to abandoning the tail on the green sedan, Agent

Waugaman relayed the license plate number of the green sedan to other members of the surveillance

team. While Agent Waugaman maintains that he relayed the license plate number accurately, the

                                                 -4-
No. 08-4640
United States v. Nechovski

investigation later revealed that the license plate number relayed by Agent Waugaman did not belong

to a green mid-sized sedan but rather to a white Honda Civic registered to an owner in Cleveland,

Ohio. Agent Waugaman testified that in his experience as a DEA agent, it is not uncommon during

drug surveillance to discover that license plate numbers do not correspond to the vehicles under

surveillance.

       While Agents Bakr and Waugaman remained at 2526 Burgundy Lane, a separate unit of the

surveillance team followed the gray Suburban as it exited the apartment complex. DEA agents

followed the gray Suburban from the apartment complex to a Bob Evans restaurant parking lot where

the CI was waiting in a parked vehicle. Agent Heufelder and Sergeant Steve Overholser with the

Columbus Police Department were also in the Bob Evans parking lot maintaining surveillance of the

CI’s vehicle. At approximately 8:00 p.m., the gray Suburban arrived at the Bob Evans parking lot;

Jarrell was driving the vehicle. The CI exited his vehicle and got into the passenger seat of Jarrell’s

gray Suburban. Within minutes, the CI placed a phone call to Agent Heufelder signaling that Jarrell

was in possession of the kilogram of cocaine; the arrest team moved in and Jarrell was arrested

without incident.

       Shortly after he was arrested, Jarrell signed a Miranda waiver and began talking to the

authorities. While the authorities were questioning Jarrell, his cell phone began to receive multiple

phone calls from an individual listed in the cell phone’s internal memory as “Pepster.” Jarrell’s cell

phone also received several calls from a different number with the label “Pep.” In fact, Agent

Heufelder testified that Jarrell’s cell phone received at least fourteen phone calls that evening from

the numbers associated with the names “Pep” and “Pepster.” Defendant’s birth name is Pepi

                                                 -5-
No. 08-4640
United States v. Nechovski

Nechovski, and Jarrell testified that Defendant was listed in his cell phone under Defendant’s

nicknames “Pep” and “Pepster.” Agent Heufelder and Officer Overholser testified that, based on

their experience in law enforcement, they believed “Pepster” was the supplier of the cocaine because

suppliers of drugs typically want their “money returned fairly quickly.” In an attempt to identify

“Pepster,” Officer Overholser brought up a picture of Defendant on a computer screen located in one

of the Columbus Police Department patrol cruisers. Officer Overholser testified that Jarrell

identified the individual in the picture as the individual calling him at that time.

        At one point, Agent Heufelder allowed Jarrell to answer one of the calls from “Pepster.”

Officer Overholser instructed Jarrell to tell the caller that “everything was fine” and that “there were

no problems” in regards to the drug transaction; Jarrell complied with the officer’s instructions. The

conversation between Jarrell and the unknown caller was not recorded. Agent Heufelder, however,

was able to hear the person on the phone and testified that the person speaking to Jarrell had a

European accent. After having the occasion to listen to Defendant’s voice when he was arrested on

June 27, 2007, Agent Heufelder testified at trial that the voice he heard on the phone on the evening

of March 9, 2007 was Defendant’s voice.

        The DEA and the Columbus Police Department were able to trace the phone number

associated with the incoming calls from “Pepster” to a cell phone owned by a Steven Elliott Scott,

Jr. Scott Jr.’s father, Steven Elliot Scott, Sr., testified that he had known Defendant since the seventh

grade. Because of his father’s relationship with Defendant, Scott Jr. knew Defendant well and

referred to him as “Uncle Pete.” At trial, Scott Jr. testified that he met Jarrell several times at

Defendant’s house when Jarrell performed tattoo work. Scott Jr. explained that “I always used to

                                                  -6-
No. 08-4640
United States v. Nechovski

go to my Uncle Pete’s house and DJ on the DJ equipment.” According to Scott Jr., this led Jarrell

to give him the nickname “Little Pepster.” He claimed that Jarrell must have saved Scott Jr.’s name

in his cell phone under the label “Pepster.”

        In response to the Government’s questioning regarding the multiple phone calls Jarrell

received from Scott Jr.’s number on the evening of March 9, 2007, Scott Jr. explained that he made

the multiple phone calls to Jarrell. Scott Jr. testified that all of the phone calls related to a tattoo:

        Q.: Now, can you explain to me and to the jury why your phone was in such constant

        contact with Shawn Jarrell while he was making a drug deal?

        Scott Jr.: Yes sir. I had called Shawn [Jarrell] for a tattoo, right, and he told me to

        call him back. So I kept trying to call him back because it was like my dad told me

        to call him at first for the tattoo. He told me to call him back, right. I kept calling

        and calling, but I didn’t get no answer. . . .

        Q.: The question I’m going to ask you now, did you make 15 phone calls to Arthur

        Jarrell between 8:18 and 10:00 p.m. right after he was arrested with a kilo of

        cocaine?

        Scott Jr.: Right, for a tattoo I kept calling him because, I mean, was trying to get this

        finished. That’s what I really wanted.

        Q.: Okay. That was the most important thing in your life that night, so you called 15

        times to get it done?

        Scott Jr.: Well, he told me to call him back, so I kept calling him back.



                                                   -7-
No. 08-4640
United States v. Nechovski

Scott Jr. denied having any knowledge of the drug deal and denied ever giving his phone to

Defendant.

        In addition to the phone calls made to Jarrell’s cell phone on March 9, 2007, phone records

revealed that someone from the number subscribed to Scott Jr. called Jarrell on March 7, 2007

shortly after the CI met with Jarrell. These same records also revealed that Jarrell called this number

on March 8, 2007 shortly after Jarrell spoke with the CI. At one point, Scott Jr. testified that he

made these phone calls to Jarrell in reference to the tattoo. Later at trial, Scott Jr. testified that he

could not explain the phone calls made on March 7 and 8, 2007, possibly because he let his father

use his phone during this period of time.

        On the evening on March 9, 2007, approximately forty minutes after the Suburban exited the

Burgundy Lane complex, Agent Bakr observed another individual leave the apartment under

surveillance. Authorities later identified this man as Jimmy Hampton, the tenant and primary

resident of that apartment. Upon leaving the apartment, Hampton was immediately detained and

interviewed by the authorities. Hampton told authorities that he had been friends with Defendant

for approximately six years. Specifically, Hampton testified that he met Defendant through their

mutual interest in disc jockeying and that he talks with Defendant “probably 20 times a day.”

Hampton denied knowing an individual named Shawn Jarrell and in response to being shown a

picture of Jarrell, Hampton stated “I’ve never seen that guy in my life.” After being questioned about

the events that occurred on the evening of March 9, 2007, Hampton told authorities that to his

knowledge, neither Defendant nor Jarrell had been in his apartment that evening and that no drug



                                                  -8-
No. 08-4640
United States v. Nechovski

transaction occurred at his apartment. In addition, Hampton consented to a search of his apartment;

no drugs or drug paraphernalia were found.

       The kilogram of cocaine seized from Jarrell when he was arrested was submitted to the

Columbus Police Department laboratory for testing. Detective Mark Green with the Columbus

Police Department crime scene search unit discovered a single latent fingerprint from the adhesive

side of a piece of masking tape on the cocaine packaging. A lift of the fingerprint was transferred

to Officer Robert Lawson, a supervisor in the latent fingerprint section at the Columbus Police

Department. After studying the known prints of Defendant, Officer Lawson testified at trial, in

response to a question asking for “scientific certainty,” that the fingerprint on the masking tape

belonged to the Defendant. Officer Lawson also testified that if an individual touched the sticky side

of a piece of tape and the piece of tape was then placed back on the roll, when the tape was pulled

off again, this process could destroy part or all of a fingerprint. Officer Lawson admitted that this

was based purely on his expert opinion and was not based on any research that he had performed.

       Michael Sweedo, an expert in the field of fingerprint identification, testified as a defense

witness at trial. Sweedo confirmed Officer Lawson’s testimony that the latent print from the

masking tape and the known prints of Defendant were made by the same individual. Sweedo,

however, also described an experiment that he had conducted with various kinds of adhesive tape.

Sweedo testified that he was able to obtain latent fingerprints up to a year after they had been

deposited on the adhesive side of various kinds of tape. Sweedo admitted that his experiment was

performed in a controlled environment and that it may not “totally reflect real life scenarios.”

Sweedo also admitted that he had not used masking tape in his experiment, which was the type of

                                                 -9-
No. 08-4640
United States v. Nechovski

tape on which Defendant’s latent print was found. On cross-examination, Sweedo was asked

whether a fingerprint that was deposited on the adhesive side of a piece of tape would be distorted

if that piece was “put back on to the roll . . . .” Sweedo responded that in his expert opinion, it would

not “distort it sufficiently to be able to not effect an identification. Either the print is identifiable or

it’s not identifiable.”

        At Defendant’s trial, Jarrell was the second witness called by the Government. Jarrell stated

that he had known Defendant for multiple years and that he considered Defendant a good friend.

During his testimony, Jarrell stated that he had two numbers for Defendant saved on his phone and

that they were listed under the labels “Pep” and “Pepster.” Jarrell denied ever buying drugs from

or selling drugs to Defendant. When questioned on the source of cocaine that he sold in the two

instant drug transactions, Jarrell testified that he obtained the cocaine “[f]rom a guy I’d met at a bar

out on the east side.” Immediately after making this statement, however, Jarrell testified “I’m sorry

. . . I’ve been lying to you the whole time. I was scared to death, and I didn’t know what to do, and

I can’t sit here in a court of law and lie.” At that point, direct examination of Jarrell ceased and the

jury was excused. Jarrell was not recalled as a witness. After Jarrell was excused as a witness, the

Government presented the following additional witnesses in order: Detective Green, Hampton,

Agent Waugaman, Agent Bakr, Sergeant Overholser, Scott, Sr., Scott, Jr., Officer Lawson, and

Agent Heufelder. The last witness to testify at trial was Michael Sweedo, Defendant’s expert

witness.

        On August 7, 2008, the jury found Defendant guilty on Count One of the superseding

indictment: conspiracy to possess with the intent to distribute cocaine in violation of 21 U.S.C. §

                                                   -10-
No. 08-4640
United States v. Nechovski

846. On November 25, 2008, Defendant was sentenced to 120 months in prison, the mandatory

minimum sentence. This timely appeal followed.



                                                  II.

A.     Standard of Review

       When reviewing the sufficiency of the evidence to support a criminal conviction, the

“relevant question is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Accordingly, in addressing a

challenge to the sufficiency of the evidence at trial, this court does not weigh the evidence presented,

consider the credibility of witnesses, or substitute the court’s own judgment for that of the jury.

United States v. Abdullah, 162 F.3d 897, 902 (6th Cir. 1998). “Circumstantial evidence alone is

sufficient to sustain a conviction and such evidence need not remove every reasonable hypothesis

except that of guilt.” United States v. Kelley, 461 F.3d 817, 825 (6th Cir. 2006) (citation omitted).

Ultimately, “[a] defendant making such a challenge bears a very heavy burden.” Id.; see also United

States v. Jones, 285 F. App’x 243, 244 (6th Cir. 2008) (noting that a defendant faces “an onerous

standard of review” with respect to a sufficiency-of-the-evidence challenge).



B.     Sufficiency-of-the-Evidence Analysis

       The sole issue on appeal is whether the government presented sufficient evidence at trial to

sustain Defendant’s conviction. “To sustain a conviction for drug conspiracy under [21 U.S.C. §

                                                 -11-
No. 08-4640
United States v. Nechovski

846], the government must prove beyond a reasonable doubt: (1) an agreement to violate the drug

laws; (2) knowledge of and intent to join the conspiracy; and (3) participation in the conspiracy.”

United States v. Gardner, 488 F.3d 700, 710 (6th Cir. 2007). “These elements may be shown by

either direct or circumstantial evidence.” Id.; see also United States v. Crayton, 357 F.3d 560, 573

(6th Cir. 2004) (“Circumstantial evidence may be the ‘sole support’ of a conviction under § 846.”

(citation omitted)). Proof of an express or formal agreement is not required; “[a] tacit or mutual

understanding among the parties is sufficient.” United States v. Forrest, 17 F.3d 916, 918 (6th Cir.

1994). While “mere association with conspirators is not enough,” United States v. Hughes, 505 F.3d
578, 588 (6th Cir. 2007), “once the existence [of] a conspiracy is shown [beyond a reasonable

doubt], the evidence linking an individual to that conspiracy need only be slight,” United States v.

Caver, 470 F.3d 220, 233 (6th Cir. 2006); see also United States v. Betancourt, 838 F.2d 186, 174

(6th Cir. 1988).

       Defendant does not dispute that there was ample evidence from which the jury could

conclude beyond a reasonable doubt that two drug offenses occurred during the time period of the

alleged conspiracy. Likewise, Defendant does not dispute that the evidence presented by the

Government at trial was sufficient to show that a conspiracy existed between Jarrell and the man

from Tennessee identified only as “Brent.” Defendant contends, rather, that insufficient evidence

was presented at trial to allow a reasonable juror to find that Defendant joined in the conspiracy.

       In support of this contention, Defendant relies on United States v. Saunders, 325 F.2d 840

(6th Cir. 1964). In Saunders, the convictions of the defendant for possession and sale of narcotics

were reversed on the ground that the evidence was insufficient. Id. at 844. The panel in Saunders

                                                -12-
No. 08-4640
United States v. Nechovski

stated: “Evidence that at most establishes no more than a choice of reasonable probabilities cannot

be said to be sufficiently substantial to sustain a criminal conviction on appeal.” Id. at 843. In the

instant case, Defendant argues that reversal is warranted because, based on the evidence presented

at trial, the theory that Defendant is innocent is equally as probable as the theory of guilt.

       In Saunders, it was found that there was insufficient evidence to support a conviction

because:

       The record [was] completely devoid of any direct testimony that [the defendant] ever
       possessed any narcotics or that she ever sold any narcotics . . . nor would the
       circumstantial evidence against her present anything more than a choice of
       probabilities. None of the identified currency was traced to her. No passage of
       anything between [the defendant] and [her coconspirator] was ever observed. No
       finger print testimony was presented that might link her with the envelope containing
       the heroin.



Id. Defendant’s reliance on Saunders, however, is misplaced. Saunders is factually distinguishable

from the case at bar, and the mere fact that Defendant is able to offer the alternative theory of

innocence does not automatically render the evidence insufficient. See United States v. Degan, 229
F.3d 553, 556 (6th Cir. 2000) (“In considering the inferences that a jury may draw from the evidence,

[this Court] need not exclude every logical hypothesis other than guilt.” (citing United States v.

Johnson, 741 F.2d 854, 856 (6th Cir. 1984)).

       In the instant case, the Government presented ample evidence in the form of witness

identification testimony for a jury to infer Defendant’s knowing participation in the drug conspiracy:

(1) DEA Agent Waugaman identified Defendant as the man he saw leaving the apartment complex

located at 2526 Burgundy Lane on the evening of March 9, 2007; (2) DEA Agent Heufelder

                                                 -13-
No. 08-4640
United States v. Nechovski

overheard the conversation between Jarrell and “Pepster” on the evening of March 9, 2007 and later

identified “Pepster’s” voice to be that of the Defendant; and (3) Officer Overholser testified that

upon Jarrell’s arrest, Jarrell identified Defendant’s picture as being the person who had just called

him under the name of “Pepster.” Viewing this evidence in the light most favorable to the

prosecution, it was not irrational for the jury to conclude that Defendant played at least some role

in the conspiracy.

       Evidence relating to the cell phone number used to call Jarrell on the evening of March 9,

2007 further supports the jury’s conclusion that Defendant was involved in the conspiracy. Jarrell

testified that two numbers were saved in his cell phone that were associated with Defendant: one

saved under the label “Pep” and the other saved under the label “Pepster.” Agent Heufelder and

Officer Overholser testified that Jarrell’s cell phone received approximately fourteen phone calls on

the evening of March 9, 2007 from the numbers saved as “Pep” and “Pepster.” In addition,

Defendant was in possession of multiple cell phones at the time of his arrest, one of which was

registered to a third person.

       Defendant maintains that these calls were not made by him, but rather were made by Steve

Scott, Jr. in reference to a tattoo appointment. Agent Heufelder testified that he overheard one

conversation between Jarrell and the unidentified caller and that the substance of the telephone call

related to a drug transaction. Despite the fact that Scott Jr. testified that he made all fourteen phone

calls to Jarrell on the evening of March 9, 2007, he was unable to explain how his phone was used

to make the call regarding the drug transaction or the calls made to Jarrell on March 7th and 8th.



                                                 -14-
No. 08-4640
United States v. Nechovski

       Defendant also maintains that the evidence presented by the Government does not suffice

because Jarrell identified an unknown “guy [he] met at a bar from the east side” as his cocaine

supplier. Thus, Defendant argues that Jarrell’s testimony precludes a finding that there is sufficient

evidence to connect Defendant to the conspiracy. Although it is undisputed that Jarrell identified

an unknown “guy from the east side” as his supplier, Jarrell also admitted in open court that he had

been lying “the whole time.”

       Essentially, Defendant argues that the jury should have believed the testimony of Steve Scott

Jr. and Arthur Shawn Jarrell. Defendant’s argument relates to witness credibility, and at this stage

of review, “all credibility issues are to be resolved in favor of the jury’s verdict.” United States v.

Fekete, 535 F.3d 471, 476 (6th Cir. 2008). Although it was possible for the jury to believe that Scott

Jr. made all fourteen phone calls in reference to a tattoo or that Jarrell’s supplier was actually “some

guy [he] met at a bar from the east side,” it was nonetheless logical for the jury to conclude, based

on the evidence provided by the Government, that Defendant not only made the phone calls to Jarrell

but that Defendant was Jarrell’s supplier. Because the evidence was sufficient for a rational juror

to find guilt beyond a reasonable doubt, this Court will not substitute its own conclusion for that of

the jury. See Abdullah, 162 F.3d at 902.

       Moreover, unlike the conviction we reversed in Saunders, the jury’s conclusion that

Defendant was a member of the conspiracy is corroborated by fingerprint evidence. Defendant

concedes that his fingerprint was discovered on the adhesive side of a piece of masking tape affixed

to the package of cocaine. Defendant argues, however, that the fingerprint was deposited on the

piece of tape at some time prior to March 9, 2007, most likely when Defendant was boxing up his

                                                 -15-
No. 08-4640
United States v. Nechovski

“D.J.” mix tapes, and that Jarrell used the same roll of tape at a later time to package the kilogram

of cocaine. In support of this argument, Defendant relies on the testimony of expert witness Michael

Sweedo. Sweedo testified that in his controlled experiment, fingerprints could last up to one year

and still be of value for identification purposes. Accordingly, Defendant asserts that the fingerprint

evidence was “too attenuated” to prove beyond a reasonable doubt that Defendant was a member of

the drug conspiracy.

       The jury reasonably could have concluded that the fingerprint was deposited on the tape when

Defendant was packaging the cocaine. This is consistent with Officer Lawson’s testimony that a

fingerprint would likely lose its evidentiary value in the event that it was rolled back onto the roll

of tape. Regardless of the alternative theories proposed by Defendant, “the critical point is that the

jury could have drawn different inferences from this evidence, and our mandate is to affirm when

the jury’s choice was a rational one–which it was here.” See United States v. Arnold, 486 F.3d 177,

182 (6th Cir. 2007).

                                                 III.

       For all of the reasons set forth above, the judgment of the District Court is AFFIRMED.




                                                -16-